DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 2-4, 6-12, 16-18, and 31-33 on the merits in response to the application filed on 05/04/2021.
Claims 6, 7, 16, 18, 31-33 has been amended. 
Claims 5 has been canceled. 
Claims 2-4, 6-12, 16-18, and 31-33 remain pending in this application and are allowed.


Examiner’s Amendments 
The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the following Examiner’s Amendment of 9/7/2021 in which the Amendments were agreed on an interview with Andrew Chu on 9/7/2021. The following is a list of the Examiner’s Amendments:

Claim 1 (canceled).



	3. (Previously amended) The method of claim 16, wherein said server is selected from a group consisting of: a Simple Mail Transfer Protocol server, a Domain Name System server, a web server, a Multiple Listing Service, an accounting server, a Secure Sockets Layer (SSL) server and a Transport Layer Security (TLS) server.

	4. (Previously amended) The method of claim 16, wherein said plurality of first program modules is further comprised of a sending program module so as to send intelligent messages as selected by an agent through said computer, said intelligent messages being comprised of sales information to sales leads at a point of contact.

	Claim 5 (canceled).












	6. (Currently amended) The method of claim 16, wherein said database of leads and sales information is searchable through said computer.

	7. (Currently amended) The method of claim 16, wherein said leads and sales information on said database is comprised of extracted lead information from a third party source, and wherein said third party source is an application program interface.



	9. (Previously amended) The method of claim 16, wherein said user interface is connected to a help module so as to access and create help tips through said computer,
	wherein said user interface is connected to a schedule module so as to schedule meetings and book time through said computer,
	wherein said user interface is connected to a notes module so as to enter notes for a lead through said computer,
	wherein said user interface is connected to a goal module so as to track progress of an agent by a manager through said computer,
	wherein said user interface is connected to a file module so as to attach computer files to a corresponding lead in said database,
	wherein said user interface is connected to a voicemail module so as to listen to messages through said computer,
	wherein said user interface is connected to an agreement module so as to process signed agreements through said computer,
	wherein said user interface is connected to a pocket listing module so as to list market properties on said computer,
	wherein said user interface is connected to a Multiple Listing Service module to so as to manage listings from a Multiple Listing Service through said computer,
	wherein said user interface is connected to a report module so as to provide report and overview for a corresponding lead in said database,
	wherein said user interface is connected to a setup module so as to configure system features on said computer, and
	wherein said user interface is connected to a lead connect module so as to enable third part advertisement source connections through said computer.

	10. (Previously amended) The method of claim 9, wherein said goal module is connected to said user interface so as to set goals for a corresponding lead in said database by an agent.

	11. (Previously amended) The method of claim 9, wherein said user interface is connected to a synchronize sales leads information module so as to connect said computer with third-party software.

	12. (Previously amended) The method of claim 11, wherein said third-party software is connected to said computer so as to send a lead request for booking time through said computer, synchronize calendar availability from agents through said computer, display available times to respective leads, choose a time by a respective lead, send confirmations to said respective lead and corresponding agent through said computer, and
		mark a scheduled time in calendar through said computer.

	Claims 13-15 (canceled).

	16. (Currently amended) A computer-implemented method for managing sales leads, comprising the steps of:
		generating a first interaction in a first mode with a server;
		generating a second interaction in said first mode so as to form a first computer-implemented interactive tool,
	wherein said server is electronically connected to a computer through a network connection, said computer being comprised of a processor, a memory, a display coupled to said processor, an interface, and said network connection,
	wherein said server is comprised of a database of leads and sales information, a plurality of first program modules, and said first computer-implemented interactive tool,
	wherein said plurality of first program modules is comprised of a first response program module being comprised of a first response interaction in a second mode, said first mode being different from said second mode, said first response program module being comprised of a recipient program module corresponding to an identity of a lead so as to determine a recipient agent for said identity of said lead,
	wherein said second mode is text,
	wherein said first response program module is associated with confirming an appointment, 
	wherein said leads and sales information is comprised of contact information in said second mode, said contact information being comprised of said identity of said lead;
		associating said first interaction with said contact information in said second mode;
		associating said first interaction and said contact information in said second mode with said first response program module; and
		sending said first response interaction in said second mode according to said first response program module concurrent with said step of generating said second interaction in said first mode so as to confirm said appointment in said second mode;
		associating said first interaction with said identity of said lead;
		associating said first interaction and said identity of said lead with said recipient program module;
		sending a text message according to said recipient program module so as to determine feedback information from said identity of said lead,
	wherein said plurality of first program modules is further comprised of a preset program module corresponding to said feedback information; 
		associating said text message with said feedback information; and
		associating said text message and said feedback information with said preset program module,
	wherein said preset program module is comprised of at least one of a group consisting of: a signature request to verify said feedback information, an update to said database with said feedback information, an automatic message with said feedback information to agents, an export of sales information related to said feedback information from said database, and a synchronization of sales information between said server and said computer.

	17. (Previously amended) The method of claim 16, wherein said plurality of program modules is comprised of a preset program module being comprised of synchronizing information for said database and third-party software so as to schedule events for each lead via said user interface.

	18. (Currently amended) A computer-implemented method for tracking sale progress of an agent, comprising the steps of:
		generating a first interaction in a first mode with a server;
		generating a second interaction in said first mode so as to form a first computer-implemented interactive tool,
	wherein said server is electronically connected to a computer through a network connection, said computer being comprised of a processor, a memory, a display coupled to said processor, a user interface, and said network connection,
	wherein said server is comprised of a database of leads and sales information, a plurality of first program modules, and said first computer-implemented interactive tool,
	wherein said plurality of first program modules is comprised of a first response program module being comprised of a first response interaction in a second mode, said first mode being different from said second mode, said first response program module being comprised of a recipient program module corresponding to an identity of a lead so as to determine a recipient agent for said identity of said lead,
	wherein said second mode is text,

	wherein said leads and sale information is comprised of information leading up to a sale and post sale and said identity of said lead;
		associating said first interaction with said identity of said lead;
		associating said first interaction and said identity of said lead with said recipient program module;
		sending a text message according to said recipient program module so as to determine feedback information from said identity of said lead,
	wherein said plurality of first program modules is further comprised of a preset program module corresponding to said feedback information; 
		associating said text message with said feedback information; and
		associating said text message and said feedback information with said preset program module,
	wherein said preset program module is comprised of at least one of a group consisting of: a signature request to verify said feedback information, an update to said database with said feedback information, an automatic message with said feedback information to agents, an export of sales information related to said feedback information from said database, and a synchronization of sales information between said server and said computer;
	wherein said plurality of first program modules is further comprised of a
		associating said first interaction with said information leading up to said sale and post sale;
		associating said first interaction and said information leading up to said sale and post sale with said first response program module; and
		sending another first response interaction in said second mode according to said associated with confirming information leading up to a sale and post sale, before said step of generating said second interaction in said first mode so as to confirm said information leading up to a sale and post sale.

	Claims 19-21 (canceled).

	Claims 22-30 (canceled).

	31. (Currently amended) The method of claim 16,
	wherein said first mode is email communication, and
	wherein said first interaction in said first mode is an email message


	32. (Currently amended) The method of claim 18,
	wherein said first mode is email communication, and
	wherein said first interaction in said first mode is an email message



	33. (Currently amended) A computer-implemented method for managing sales leads, comprising the steps of:
		generating a communication email interaction with a server;
		generating a final confirmation email interaction so as to form a computer-implemented interactive tool,
	wherein said server is electronically connected to a computer through a network connection, said computer being comprised of a processor, a memory, a display coupled to said processor, an interface, and said network connection,
	wherein said server is comprised of a database of leads and sales information, a plurality of program modules, and said computer-implemented interactive tool,
	wherein said plurality of program modules is comprised of a response program module being comprised of a confirmation text interaction, said first response program module being comprised of a recipient program module corresponding to an identity of a lead so as to determine a recipient agent for said identity of said lead,
	wherein said response program module is associated with confirming an appointment, 
	wherein said leads and sales information is comprised of contact information in said second mode, said contact information being comprised of said identity of said lead;
		associating said communication email interaction with said contact information;
		associating said communication email interaction and said contact information with said response program module; 
		sending said confirmation text interaction according to said response program module concurrent with said step of generating said confirmation email interaction so as to confirm said appointment in said second mode by text,				
associating said first interaction with said identity of said lead;
		associating said first interaction and said identity of said lead with said recipient program module;
		sending a text message according to said recipient program module, said text message being said communication text interaction, so as to determine feedback information from said identity of said lead,
	wherein said plurality of first program modules is further comprised of a preset program module corresponding to said feedback information; 
		associating said text message with said feedback information; and
		associating said text message and said feedback information with said preset program module,
	wherein said preset program module is comprised of at least one of a group consisting of: a signature request to verify said feedback information, an update to said database with said feedback information, an automatic message with said feedback information to agents, an export of sales information related to said feedback information from said database, and a synchronization of sales information between said server and said computer. 

Allowable Subject Matter
Claims 2-4, 6-12, 16-18, and 31-33 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 16, 18, and 33 of the invention anticipated or obvious:
Whyel, U.S. Pub. 20010027481, (discuss a scheduling program for booking appointments).
Purohit et al., U.S. Pub. 20070208604, (discuss the scheduling of activities).
Xiao et al., W.O. Pub. 2008151326, (describes the method for the management of clustering leads). 
Locke., Two Essays On Housing: Using Hedonic And Quasi-Experimental Methods In (Dis)Amenity Valuation With Housing Data: The Case Of Communication Antennas, And The Value Of Brand Name Franchises Compared To Local Real Estate Brokerage Firms, Theses and Dissertations--Economics. 13. https://uknowledge.uky.edu/economics_etds/13 (describes a determining real estate values and using mobile technology).






Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 16, 18, and 33 are removed in light of 
The below Examiner’s Remarks of 01/07/2019 which are deemed persuasive as to independent claims 16, 18, and 33.
The above Examiner’s Amendments to claims 16, 18, and 33.

The reasons for withdrawal of the rejections under 35 U.S.C. 103 can be found at the below at the Applicant’s Remarks of 05/04/2021 and above at the Examiner’s Amendments of 05/04/2021: 
Applicant’s Remarks of 05/04/2021 at pg. 18 and 19, as follows:
“Claim 33 is a direct restatement the steps of the invention with the interplay of the communication email (1401) and the final confirmation email (1405) and the final confirmation text (1405) of Figure 14. The specific "plurality of interactions" of the interactive tool are now recited more directly from Figure 14 and Paragraph 141. No new matter is added. The communication email (first mode), final confirmation email (first mode), and final confirmation text (second mode) as an embodiment of the first mode and second mode of Claims 16 and 18 is recited in Claim 33. 
The prior art combination of the Andrews publication and the Abhyanker publication, and other parts of the present application, broadly disclose various modules for communication in various modes, but there is no priority or sequence. There is no disclosure of the first interactive tool in the first mode and how the first interactive tool in the first mode relates to program modules in a second mode. The cross-genre method of present invention is not disclosed by the prior art combination. Claims 16 and 18 now commits to a method of the first interactive tool in the first mode and automatically generating a first response interaction in a second mode that is not disclosed, suggested or taught in the prior art combination. 
Claim 16 now requires the step of automatically generating the first response interaction in the second mode concurrent or before the second interaction in the first mode. That is, the disclosure of an email chain in Figures 5A and 14 result in an automatic text message. Instead of automated responses back by the same mode, the present invention recites automatic first response interactions in a second mode. The present invention is no longer recited as the entire database of all modes with responses in all modes. Claims 16 and 18 are more focused on the method the interactive tool in a first mode setting the priority and sequence of the first response interaction in the second mode. Claim 33 is the particular embodiment of the email being the first mode and the text being second mode. Claims 16, 18, and 33 are now in a condition for allowance. 
The prior art combination of the Andrews publication and the Abhyanker publication disclose the prior art systems of collecting a large database of all information from all modes in order to generate responses in any mode. This prior art only generally teaches that an email can trigger a text message response or direct phone call or other second mode. However, these references do not disclose a first interactive tool in a first mode. The prior art methods are based on collecting everything, not the hierarchy of all interactions in a particular mode. Even if the prior art combination discloses an email triggering a text message in response, there is no disclosure of the tool of a first email and a second email and a third email triggering a first text.”

pg. 21,
“The goal module does not disclose the program module for booking a direct conversation and the steps related to the program module for booking. The addition of a goal module does not disclose the at least one program module being associated with information leading up to a sale and post sale and the at least one program module associated with said information leading up to a sale and post sale being comprised of a program module for booking a direct conversation.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/               Examiner, Art Unit 3624                                                                                                                                                                                          

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624